                    IN THE   UNITED    STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA


                              Alexandria Division


SEAN SHALLOW


      Plaintiff^
                                            )
V.                                          ) Civil Action No. l:19-cv-229
                                            )
FEDERAL BUREAU OF INVESTIGATION,
ET AL.,


      Defendants.


                               MEMORANDUM OPINION


      THIS MATTER comes before the Court on Defendants Federal


Bureau of Investigation ("FBI") and Drug Enforcement Agency's

("DEA")(collectively, "Federal Defendants") Motion to Dismiss

(Dkt. 39) Plaintiff's Complaint pursuant to Federal Rules of

Civil Procedure 12(b)(1), 12(b)(3), and 12(b)(6).^

      Plaintiff alleges a host of wrongful conduct on behalf of

Federal Defendants that includes various instances of food


poisoning or tampering, entrapment by federal law enforcement

officers posing as city police officers and store employees,

unauthorized disclosure of medical records, injection of an

unknown substance while asleep, sexual assault while asleep, and

general harassment.




^ The Court will not address the arguments for Rule 12(b)(6) dismissal as this case
may not reach the merits due to a lack of subject-matter jurisdiction and improper
venue as discussed below
